Title: From Thomas Jefferson to George Jefferson, 9 July 1800
From: Jefferson, Thomas
To: Jefferson, George



Dear Sir
Monticello July 9. 1800.

I wrote you last on the 7th. of June, since which your’s of the 9th. 16th. 23d. & 30th. have been recieved—as have all the articles announced in them as forwarded. a half dozen stick chairs should have come with the other articles from Philadelphia, & as I left them in mr Barnes’s wareroom with the other things, perhaps they did come, & have been mis-delivered by the Captain. tho’ were this the case I suppose the bill of lading would shew it—I have written to mr Barnes on the subject. I have this day written to Joseph Roberts for 3¼ tons of nail & hoop iron, which be pleased to forward immediately on reciept. what you mention on the subject of the proceeds of that from Carolina is well. I yesterday drew on you for £24–11 in favor of W. J.  Aldridge or order which be pleased to honor on sight. should mr Eppes make a draught on you at all, it will probably be for something between 3. & 400. D. paiable after Oct. 1. before which day the money shall be placed with you by a draught on Mr. Barnes. I desired mr Archibd. Blair to pay into your hands 567.107 D for Philip Mazzei, which I will pray you to remit to mr Barnes, who will recieve direction[s on] transferring it to Hubbard.—send me, if you please, another dozen bottles of center. will you pass a part of the sickly season with us? it will always give [us] pleasure. I am Dear Sir
Yours affectionately

Th: Jefferson


[can you] […] [a big bundle] of [cord agreeable] to the sample enclosed […] to our bi[…] […] [you shew to me] […] [the natural] […] of the […].


July 10. P.S. I have opened my letter again to [write] you to send me 15[0.] ℔ of bacon. it would be preferred to be all of medlings. it is to provision the family of a mr Powel, coming to take charge of my nailery, and who I expect will be calling on you about the 20th. instant to […] him how to get up. I recommended to him to send his things by the boats, and even to bring his family in them. I shall thank you for any aid you [can give him].

